Case 19-00425-DSC13   Doc 21    Filed 04/15/19 Entered 04/15/19 17:01:06   Desc Main
                               Document     Page 1 of 4
Case 19-00425-DSC13   Doc 21    Filed 04/15/19 Entered 04/15/19 17:01:06   Desc Main
                               Document     Page 2 of 4
Case 19-00425-DSC13   Doc 21    Filed 04/15/19 Entered 04/15/19 17:01:06   Desc Main
                               Document     Page 3 of 4
Case 19-00425-DSC13   Doc 21    Filed 04/15/19 Entered 04/15/19 17:01:06   Desc Main
                               Document     Page 4 of 4
